JUDGMENT

PER CURIAM.
It is ORDERED, on the court’s own motion, that, in light of the Supreme Court’s opinion in Rasul v. Bush, — U.S. -, 124 S.Ct. 2686, 159 L.Ed.2d 548 (2004), the court’s judgment filed March 11, 2003, in the above-captioned consolidated cases be vacated. It is
FURTHER ORDERED AND ADJUDGED that the judgment of the district court appealed from in these causes be reversed and these cases remanded for further proceedings in accordance with the Supreme Court’s opinion in Rasul v. Bush, 124 S.Ct. 2686 (2004). The Clerk is direct-. ed to issue the mandate forthwith.